t c memo united_states tax_court g robert lyman and shari lee wright lyman petitioners v commissioner of internal revenue respondent docket no 10371-o02l filed date g robert lyman and shari lee wright lyman pro sese wendy s harris for respondent memorandum opinion chiechi judge this case is before the court on respondent’s motion for summary_judgment and to impose a penalty under sec_6673 respondent’s motion we shall grant ‘a11 section references are to the internal_revenue_code in effect at all relevant times all rule references are to the tax_court rules_of_practice and procedure respondent’s motion background the record establishes and or the parties do not dispute the following petitioners’ mailing address was in moapa nevada at the time they filed the petition in this case on or about date petitioners filed jointly a federal_income_tax tax_return for their taxable_year joint_return in their joint_return petitioners reported total income of dollar_figure total_tax of dollar_figure and claimed a refund of dollar_figure of tax withheld petitioners attached to their joint_return two forms w-2 wage and tax statement reporting wages tips and other compensation totaling dollar_figure peti- tioners also attached a document to their joint_return petitioners’ attachment to their joint_return that con- tained statements contentions and arguments that the court finds to be frivolous and or groundless ’ on date petitioners filed jointly a tax_return for their taxable_year joint_return in their joint_return petitioners reported total income of dollar_figure and total_tax of dollar_figure petitioners attached a document to their joint petitioners’ attachment to their joint_return is very similar to the documents that certain other taxpayers with cases in the court attached to their tax returns see eg copeland v commissioner tcmemo_2003_46 smith v commissioner tcmemo_2003_45 - - return petitioners’ attachment to their joint_return that contained statements contentions and arguments that the court finds to be frivolous and or groundless on date respondent issued to petitioners a notice_of_deficiency notice with respect to their taxable_year and on date respondent issued to them a notice with respect to their taxable_year both of which they received in the notice relating to petitioners’ taxable_year respondent determined a deficiency in and an accuracy- related penalty under sec_6662 on petitioners’ tax for that year in the respective amounts of dollar_figure and dollar_figure in the notice relating to petitioners’ taxable_year respon- dent determined a deficiency in and an accuracy-related_penalty under sec_6662 on petitioners’ tax for that year in the respective amounts of dollar_figure and dollar_figure petitioners did not file a petition in the court with respect to the notice relating to their taxable_year or the notice relating to their taxable_year on date and date respectively respon- dent assessed petitioners’ tax as well as any penalties and interest as provided by law for their taxable years and ‘petitioners’ attachment to their joint_return is very similar to the documents that certain other taxpayers with cases in the court attached to their tax returns see eg copeland v commissioner supra smith v commissioner supra q4e- we shall refer to those assessed amounts as well as interest provided by law accrued after date and date respectively as petitioners’ unpaid liability for each of their taxable years and on date and date respectively respon- dent issued to petitioners notices of balance due with respect to petitioners’ unpaid liabilities for their taxable years and on date and date respectively respondent issued additional notices of balance due with respect to such unpaid liabilities on date respondent issued to petitioners a final notice_of_intent_to_levy and notice of your right to a hearing notice_of_intent_to_levy with respect to their unpaid liability for their taxable_year on date respondent issued to petitioners a notice_of_federal_tax_lien filing and your right to a hearing notice of tax_lien with respect to petitioners’ unpaid liability for each of their taxable years and on or about date in response to the notice_of_intent_to_levy and the notice of tax_lien petitioners filed form request for a collection_due_process_hearing form and requested a hearing with respondent’s appeals_office petitioner shari lee wright lyman ms lyman did not sign form that petitioner g robert lyman mr lyman filed with respondent on date respondent accepted a ratification of that form by ms lyman - - appeals_office petitioners attached a document to their form petitioners’ attachment to form that contained statements contentions and arguments that the court finds to be frivolous and or groundless on date a settlement officer with the appeals_office settlement officer sent petitioners a letter that letter stated in pertinent part per our recent telephone conversation i have scheduled the collection_due_process_hearing you requested on this case for the time and date shown above date appeals’ jurisdiction to hear your case is specified in the internal_revenue_code sec_6320 and sec_6330 and the related federal regulations appeals will consider the appropriateness of the proposed collection action spousal defenses and collection alternatives if you received a statutory_notice_of_deficiency you may not raise as an issue the amount or existence of the underlying assessment it am enclosing the most recent copies of literal tran- scripts of your account for the above years and and plan to have updated transcripts for you at the hearing your request for additional documents is properly made under the freedom_of_information_act you will need to send your request to the disclosure_officer at the internal_revenue_service e brarll phoenix arizona i have reviewed the correspondence you attached to your request for the collection_due_process_hearing and petitioners’ attachment to form contained statements contentions arguments and requests that are similar to the statements contentions arguments and requests contained in the attachments to forms filed with the internal_revenue_service by certain other taxpayers with cases in the court see eg copeland v commissioner tcmemo_2003_46 smith v commissioner tcmemo_2003_45 -- - would like to point out that the courts have previously ruled against your arguments and in some instances have imposed sanctions i am hopeful that you wish to discuss legitimate issues and alternatives for resolv- ing your case at the hearing on date the settlement officer held an appeals_office hearing with petitioners with respect to the notice_of_intent_to_levy relating to petitioners’ taxable_year and the notice of tax_lien relating to their taxable years and at the appeals_office hearing the settlement officer gave petitioners inter alia form_4340 certificate of assessments payments and other specified matters with respect to each of their taxable years and on date the appeals_office issued to mr lyman a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination with respect to the notice_of_intent_to_levy relating to taxable_year and issued to ms lyman a separate notice_of_determination with respect to that notice_of_intent_to_levy on date the appeals_office also issued to mr lyman a notice_of_determination with respect to the notice of tax_lien relating to taxable years and and issued to ms lyman a separate notice_of_determination with respect to that notice of tax_lien an attachment to each of those four notices of determination stated in pertinent part - j- verification of legal and procedural requirements the secretary has provided sufficient verification that the requirements of any applicable law or administra- tive procedure have been met certified account transcripts forms were re- guested and reviewed along with the administrative return files for and the liabilities for these years were based upon an examination of the taxpayer’s zero income zero tax due returns that were filed the taxes have been assessed and remain unpaid on a statutory_notice_of_deficiency was issued to the taxpayers for the year to the tax- payers last_known_address on a statutory_notice_of_deficiency was issued to the taxpayers for the year to the taxpayers last_known_address the taxpayers did not petition_tax_court the taxpayers are precluded from raising the liability as an issue as they were previously provided an opportu- nity to dispute the assessment of tax and did not do so the taxes were assessed on and respectively a notice_and_demand letter was issued by regular mail on for the year and on for the year to the taxpayer’s last_known_address as required under sec_6303 letter meeting the notice condition imposed by sec_6331 and sec_6330 was dated and sent to the taxpayer’s last_known_address by certified mail for the year only the letter meeting the notice condition imposed by sec_6320 was dated and sent to the tax-- payer’s last_known_address by certified mail for the and years the taxpayers responded timely with a request for a collection_due_process_hearing form received on the collection_due_process_hearing was held on date settlement officer renee swall has had no prior involvement with respect to these liabilities issues raised by the taxpayer on the form the taxpayer listed the and years and marked the nftl block however attached to the form is the letter notice_of_intent_to_levy also attached to the form are two pages of constitutional arguments as part of their argument the taxpayers requested copies of verification from the secretary copies of position descriptions and other documents at the hearing certified transcripts forms were provided to the taxpayers i attempted to review with the taxpayers the and return files and the certified transcripts the taxpayers continued to raise only frivolous arguments such as requesting position descriptions for those who signed documents such as the form_4340 and requesting the verification that i was to provide to them that any applicable law or administrative procedure had been met per irc dollar_figure c the taxpayers raised no relevant issues at the hearing they did state that they could raise the issue of the underlying assessments however the taxpayers were advised that they received the statutory notices of deficiency and could not raise this issue the taxpayers did not dispute the fact that they had received the statutory notices of defi- ciency during the hearing the taxpayers were asked if they would like to discuss collection alternatives such as an installment_agreement the taxpayers indicated that they would write a check for payment of the taxes if i could provide the code section that required them to pay taxes the taxpayers do not believe that wages are income and do not believe that the tax laws apply to them i did provide to the taxpayers copies of court cases on t pierson and r davis along with the publication why do i have to pay taxes and a handout the truth about frivolous tax arguments the taxpayers raised no other non-frivolous issues balancing the need for efficient collection with tax- payer concerns the requirements of all applicable laws and administra- tive procedures have been met the courts have previ- ously addressed the taxpayers’ arguments and appeals does not have the authority for reconsideration of the matters the assessments are valid and the service followed proper procedures in making the assessments the taxpayers received their required notices and the notice_of_intent_to_levy is appropriate the filing of the notice_of_federal_tax_lien was also appropriate to protect the government’s interest the taxpayer was given an opportunity at the hearing to arrange for payment of the taxes the taxpayer refused to discuss collection alternatives given the taxpayer’s history of non-compliance i believe that collection action in the form of levy should be allowed to proceed lacking the taxpayer’s cooperation the proposed collection action balances the need for efficient collection_of_taxes with the taxpayer’s legitimate concern that any collection action be no more intrusive than necessary reproduced literally discussion the court may grant summary_judgment where there is no genuine issue of material fact and a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir we conclude that there are no genuine issues of material fact regarding the questions raised in respondent’s motion where as is the case here the validity of the underlying tax_liability is not properly placed at issue the court will review the determination of the commissioner of internal revenue for abuse_of_discretion 114_tc_604 114_tc_176 as was true of petitioners’ attachment to their joint -- - return petitioners’ attachment to their joint_return and petitioners’ attachment to form petitioners’ response contains contentions arguments and requests that the court finds to be frivolous and or groundless based upon our examination of the entire record before us we find that respondent did not abuse respondent’s discretion in determining to proceed with the collection actions as determined in petitioners’ notices of determination with respect to peti- tioners’ taxable years and in respondent’s motion respondent requests that the court require petitioners to pay a penalty to the united_states pursu- ant to sec_6673 sec_6673 authorizes the court to require a taxpayer to pay to the united_states a penalty in an amount not to exceed dollar_figure whenever it appears to the court inter alia that a proceeding before it was instituted or maintained primarily for delay sec_6673 a or that the taxpayer’s position in such a proceeding is frivolous or ground- less sec_6673 b in 115_tc_576 we issued an unequivocal warning to taxpayers concerning the imposi- ‘the contentions arguments and requests set forth in petitioners’ response are very similar to the contentions arguments and requests set forth in responses by certain other taxpayers with cases in the court to motions for summary_judgment and to impose a penalty under sec_6673 filed by the commissioner of internal revenue in such other cases see eg smith v commissioner tcmemo_2003_45 tion of a penalty under sec_6673 on those taxpayers who abuse the protections afforded by sec_6320 and sec_6330 by instituting or maintaining actions under those sections primarily for delay or by taking frivolous or groundless positions in such actions ’ in the instant case petitioners advance we believe primar- ily for delay frivolous and or groundless contentions argu- ments and requests thereby causing the court to waste its limited resources we shall impose a penalty on petitioners pursuant to sec_6673 in the amount of dollar_figure we have considered all of petitioners’ contentions argu- ments and requests that are not discussed herein and we find them to be without merit and or irrelevant on the record before us we shall grant respondent’s motion to reflect the foregoing an appropriate order granting respondent’s motion and decision will be entered for respondent the record in this case reflects that the settlement offi- cer gave petitioners inter alia a copy of the court’s opinion in 115_tc_576
